DETAILED ACTION
This Office Action is in response to Applicants application filing received on April 7, 2021.  Claim(s) 1-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner acknowledges the Applicants filing of IDS references on 04/07/2021.  The references have been considered at this time.  A copy of the annotated IDS sheet is included in this correspondence.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method of managing vegetation conditions which is a process (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 15 and product Claim 8.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold)
collecting data of a geospatial region; 
extracting one or more features from the collected data; 
evaluating a state of vegetation of the geospatial region based on applying one or more models to the extracted features; 
creating and assigning one or more work orders based on the evaluation; and 
upon a change of a status of the work order, adjusting the one or more models to reflect one or more changes to the state of vegetation.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Collecting and extracting data, evaluating a state of vegetation by a model, assigning a work order, and adjusting status of a work order and updating a model recites a concept performed in the human mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concept performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The computer system for managing vegetation in Claim 15 is just applying generic computer components to the recited abstract limitations.  The one or more non-transitory computer-readable storage media and program instructions stores on said media in Claim 8 appears to be just software.  Claims 8 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

Additionally, the limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Collecting and extracting data, evaluating a state of vegetation by a model, assigning a work order, and adjusting status of a work order and updating a model recites managing personal behaviors or relationships.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a managing personal behaviors or relationships, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The computer system for managing vegetation in Claim 15 is just applying generic computer components to the recited abstract limitations.  The one or more non-transitory computer-readable storage media and program instructions stores on said media in Claim 8 appears to be just software.  Claims 8 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite no claimed computer device (Claim1) a non-transitory computer-readable storage media (claim 8) and/or one or more processors, one or more computer-readable storage media (Claim 15). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0029] about implantation using general purpose or special purpose computing devices [the smart device 120 includes a vegetation management client 122, and may be an enterprise server, a laptop computer, a notebook, a tablet computer, a netbook computer, a personal computer (PC), a desktop computer, a server, a personal digital assistant (PDA), a rotary phone, a touchtone phone, a smart phone, a mobile phone, a virtual device, a thin client, an IoT device, or any other electronic device or computing system capable of receiving and sending data to and from other computing devices.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-7, 9-14, and 16-20 further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-7, 9-14, and 16-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abi-Rached et al. U.S. Patent 11,527,025 B2 (hereafter Abi-Rached).
Regarding claim 1, Abi-Rached discloses collecting data of a geospatial region (geospatial clusters 232); 
extracting one or more features from the collected data (Step S122, Fig. 1); 
evaluating a state of vegetation of the geospatial region based on applying one or more models to the extracted features (col. 9, lines 39-63; whether is forecasted using a model). Col. 10, lines 9-25; vegetation management module uses data and a risk model trained via machine learning to review historical patterns); 
creating and assigning one or more work orders based on the evaluation (col. 2, lines 53-58; a single interface for visualizing all the relevant data for a vegetation trimming schedule and may automatically generate work orders to manage the vegetation trimming. In one or more embodiments, the system may automatically prioritize work orders based on various data parameters selected by an operator.); and 
upon a change of a status of the work order, adjusting the one or more models to reflect one or more changes to the state of vegetation (col. 3, lines 21-28; may also automatically update the regions which have been exposed to vegetation trimming as a result of other work orders (e.g., road expansion or construction), and incorporate that information to update the trim schedule, which may provide a savings of resources for the utility organizations. The updated information may be provided to the operator visually on a map displayed in the interface.).

Regarding claim 2, Abi-Rached discloses further comprising: notifying a user of the state of vegetation in the form of one or more maps, graphs, or scores (col. 14, lines 55-62).

Regarding claim 3, Abi-Rached discloses wherein: the one or more models correlate the one or more features with the likelihood of accurately evaluating the state of vegetation (col. 6, lines 32-45).

Regarding claim 4, Abi-Rached discloses further comprising: upon the change of the status of the work order, receiving feedback indicative of whether the vegetation evaluation was accurate; and adjusting the one or more models based on the received feedback (cols. 14-15, lines 66-15).

Regarding claim 5, Abi-Rached discloses further comprising: upon the change of the status of the work order, collecting new data of the geospatial region, extracting one or more new features from the new data, and evaluating a new state of vegetation of the geospatial region based on the extracted new features (col. 5, lines 33-55).

Regarding claim 6, Abi-Rached discloses further comprising: collecting training data; extracting training features from the training data; and training the one or more models based on the extracted training features (col. 6, lines 46-67).

Regarding claim 7, Abi-Rached discloses wherein: the one or more features include features from the group comprising vegetation overlap with one or more assets, vegetation height, vegetation density, and vegetation growth rate; and the one or more assets include one or more assets from the group comprising power lines, light poles, traffic lights, roads, buildings, train tracks, hiking trails, and bike paths (col. 6, lines32-45; the vegetation management module 202 may include a ML module 204. Prior to the start of the process 100, the ML module 204 may train one or more machine learning models with vegetation modeling analytics and satellite/aerial/other data to: automatically identify each pixel in an image as being a tree vs not-tree; generate a height map showing the height of vegetation; identify whether the vegetation is healthy vs not healthy; generate one or more tree Key Performance Indicators (KPI) (e.g., feeder length, area, volume); determine which species the vegetation belongs to (e.g., if hyperspectral data is available, for example); and determine a risk score for the feeder. Other suitable vegetation modeling analytics may be used to train the ML models.)

Claim 8 is substantially similar to claim 1 and therefore rejected under the same rationale. 
Claim 9 is substantially similar to claim 2 and therefore rejected under the same rationale. 
Claim 10 is substantially similar to claim 3 and therefore rejected under the same rationale. 
Claim 11 is substantially similar to claim 4 and therefore rejected under the same rationale. 
Claim 12 is substantially similar to claim 5 and therefore rejected under the same rationale. 
Claim 13 is substantially similar to claim 6 and therefore rejected under the same rationale. 
Claim 14 is substantially similar to claim 7 and therefore rejected under the same rationale. 
Claim 15 is substantially similar to claims 1 and 8 and therefore rejected under the same rationale. 
Claim 16 is substantially similar to claims 2 and 9 and therefore rejected under the same rationale. 
Claim 17 is substantially similar to claims 3 and 10 and therefore rejected under the same rationale. 
Claim 18 is substantially similar to claims 4 and 11 and therefore rejected under the same rationale. 
Claim 19 is substantially similar to claims 5 and 12 and therefore rejected under the same rationale. 
Claim 20 is substantially similar to claims 6 and 13 and therefore rejected under the same rationale.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art generally refers to vegetation maintenance and management platforms and their associated methods and devices. 
U.S. Publication 2021/0142559 A1 System and method for vegetation modeling using satellite imagery and/or aerial imagery.
U.S. Publication 2020/0250424 A1 Automated management of potentially hazardous objects near power lines.
U.S. Patent 9,947,109 B2 Method and apparatus for direct detection, location, analysis, identification, and reporting of vegetation clearance violations.
U.S. Patent 8,680,994 B2 Method for locating vegetation having potential to impact a structure.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        December 16, 2022